DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 08/05/2021.
Claims 1-2, 4-6, 8, 10-15, 18, 20 and 23-28 remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 15, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Armstrong et al. (US 2016/0197575).
Addressing claims 1-2, Armstrong discloses a system for capturing and store solar energy (figs. 2-19), the system comprising:
	a solar energy capture and store device including:
a plurality of segments arranged in a contiguous row (fig. 8 shows a plurality of segments arranged in a contiguous to row that includes the segment having the mounting plate for the MSD subsystem), wherein immediately adjacent ones of the segments are interconnected by a hinge 804 such that the plurality of segments are transitionable between a collapsed, folded state, in which the segments are stacked onto one another and remain directly connected to one another as a continuous uninterrupted strip (fig. 17), and an expanded state (figs. 8 and 13-16), wherein the plurality of segments includes:
a first segment, a second segment and a third segment (please see annotated fig. 8 below), the first and second segments connected to the third segment at opposite sides thereof (annotated fig. 8 below);
		a first photovoltaic layer 802 carried by the first segment;
		a second photovoltaic layer 802 carried by the second segment;
	a power storage layer 1200 (MSD 1200 includes battery storage subsystem ([0047] and figs. 10 and 12) carried by at least one of the plurality of segments and electrically connected to at least one of the photovoltaic layers (fig. 13, the segment 1310 carries the MSD subsystem; paragraph [0063] discloses the battery subsystem is connected to the PV module via leads 1208);

	an electrical connections terminus (USB interfaces as described in paragraph [0042]) carried by at least one of the plurality of segments (the segment that contains the MSD subsystem) for delivering stored energy (paragraph [0042] describes the stored power is output via the USB interfaces for charging portable electronic devices), and
	a support assembly configured to support the device in the expanded state (fig. 17 shows the device is positioned on a surface in the expanded state; therefore, the surface on which the device is situated is the structural equivalence to the claimed a support assembly), including the support assembly configured to establish and maintain adjacent pairs of the segments at a predetermined angle in the expanded state (fig. 17 shows the adjacent pairs of the segments are situated at an angle that is the equivalence to the claimed predetermined angle; furthermore, the angle between adjacent pairs of segments is dictated by the contour of the surface, or the claimed support assembly, on which the adjacent segments are situated; therefore, the surface of the support assembly is configured to establish the predetermined angle between adjacent segments in the claimed manner; the claim generically recites a support assembly to perform the function of maintaining the adjacent segments at a predetermined angle without specifically reciting any structural feature of the support assembly to differentiate the claimed support assembly from a simple surface on which the device is positioned).

    PNG
    media_image1.png
    325
    593
    media_image1.png
    Greyscale


Addressing claims 4-5, Armstrong discloses the plurality of photovoltaic subsystems and the MSD subsystem are interconnected; therefore, the electronic circuitry that connects the photovoltaic subsystems and the MSD subsystem corresponds to the claimed flexible circuitry establishing the segments and the electronic connections in order for the plurality of subsystems to be folded and unfolded.  Furthermore, it is implicitly disclosed by Armstrong that the flexible circuitry is contiguous through the segments and connect to the power storage system in order to interconnecting the plurality of photovoltaic subsystems to the MSD subsystem.

Addressing claim 15, in paragraph [0048] Armstrong discloses protection circuitry 220 that is implemented by the power disconnect switch 312 and pop-open circuit breaker 314 which opens when load magnitude exceeds rated specification; therefore, the protection circuitry 220, the power disconnect switch and pop-open circuit breaker 314 correspond to the claimed sensor because these circuitry components sense the load magnitude of the system and triggers a corresponding response.
Addressing claim 18, Armstrong discloses in paragraph [0048] the battery subsystem includes batteries that correspond to the claimed solid-state power storage unit.

Addressing claim 20, figs. 8 and 13-14 show the plurality of segments have a substantially similar length and width.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (US 2016/0197575) in view of Van Straten (US 2015/0021310).
Addressing claim 6, Armstrong is silent regarding the device is configured such that the segments are heated by stored power that energizes a portion of the flex circuitry.

Van Straten discloses a system comprises a flexible circuitry with heater 38 with wires 40 that are energized by the power of the battery to melt snow, hail and ice accumulated on the photovoltaic segments [0026].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify flexible circuitry of Armstrong with the heating wires disclosed by Van Straten in order to melt snow, ice and frost accumulated on the photovoltaic segments via the power stored in the battery (Van Straten, [0026 and 0048)).

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (US 2016/0197575) in view of Locher (US 2006/0225781).
Addressing 10 and 12, Armstrong is silent regarding the limitations of current claims. 

Locker discloses a foldable photovoltaic system similarly to that of Armstrong; wherein, the system further comprising a support assembly (the series of straps and attachment points shown in figs. 1-2 constitute the claimed support assembly; the straps are also the structural equivalence to the claimed cable of claim 10). The support assembly includes at least one cable (the straps) configured for mounting to a wall (figs. 16 and 17, the surface on which the photovoltaic system is attached to via the straps or cables constitute the claimed wall). Furthermore, the support assembly and the device are configured such that when the device is supported by the support assembly and the device is in the expanded state, the first and second segments are angled relative to earth such that the corresponding photovoltaic layers capture solar energy (figs. 16 and 17 disclose when the support assembly and the device are supported in the expanded state on the roof or hood of the car, the photovoltaic layers are angled relative to each for collecting solar energy). 

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Armstrong with the straps and attachment points disclosed by Locher in order to secure the photovoltaic system to various surfaces, including mounting to a wall or surfaces that situate the photovoltaic layers at angled position relative to earth for collecting solar energy (figs. 1-2 and 16-17 of Locher).

Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (US 2016/0197575) in view of Greer (US 2017/0321426).
Addressing claims 8 and 14, Armstrong is silent regarding the limitations of current claims. 

Greer discloses a flexible photovoltaic system; wherein, the photovoltaic layers 72 are supported via a support assembly (pole 14 and rods 18, 20, 24 constitute the claimed support assembly). Furthermore, the support assembly includes a stanchion (collective pole 14, 18, 20 and 24 constitute the claimed stanchion) that is configured to flex. The stanchion is also fixed to the ground 58 (fig. 4). The plurality of apertures 50 for adjusting the height of the canopy is the claimed markings designating an arrangement of the plurality of segments relative to a corresponding latitudinal position. 

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Armstrong with the support assembly disclosed by Greer in order to support the photovoltaic layers in an expanded state as well as utilizing the expanded photovoltaic layers as shading canopy (Greer, fig. 5).

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (US 2016/0197575) in view of Fereday (US 2010/0154860).
Addressing claims 11 and 13, Armstrong is silent regarding the limitation of current claims. 

Fereday discloses a flexible photovoltaic system comprising a support assembly 1 (figs. 1A-2, 5 and 7A-7E) for supporting the photovoltaic system in an expanded state. Furthermore, the support assembly includes motor mechanically coupled to the support assembly to rotate the device in tracking the sun [0069]. The sun tracking mechanism corresponds to configuring the support assembly to manipulate an arrangement of the device according to an amount of solar energy gain because in following the sun the device is manipulated to maintain the optimal amount of solar energy gain. 

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic system of Armstrong with the support assembly disclosed by Fereday in order to support the photovoltaic system in an expanded state as well as allowing the system to track the movement of the sun to increase power generation capacity (Fereday, figs. 1A-2, 5 and 7A-7E and paragraph [0069]).

Claims 1-2, 4-6, 8, 10, 12-15, 18, 20, 23-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baruh (US 2008/0190476) in view of Munshi et al. (US 2003/0038610).
Addressing claims 1-2, 18 and 20, Baruh discloses a system for capturing and storing solar energy (fig. 10), the system comprising:
	a solar energy capture and store device (fig. 10) including:
a plurality of segments arranged in a contiguous row (fig. 10), wherein immediately adjacent ones of the segments are interconnected by a hinge (526 or 528) such that the plurality of segments are transitionable between a collapsed, folded state, in which the segments are stacked onto one other and remain directly connected to one another as a continuous uninterrupted strip (fig. 10), and an expanded state (fig. 10), wherein the plurality of segments includes:
a first segment, a second segment, a third segment, the first and second segments connected to the third segment at opposite sides thereof (figs. 10-11);
a first photovoltaic layer 510 carried by the first segment and a second photovoltaic layer 510 carried by the second segment;
electronic connection between each immediately adjacent pair of segments of the plurality of segments (paragraph [0068] discloses the solar panels 510 on the plurality of segments are connected in parallel or series, which implies that electronic connection exists between immediately adjacent pair of segments of the plurality of segments); and
a support assembly (the mast 50 + the stay 502 + the hull 20 + connector 520 constitute the claimed support assembly) configured to support the device in the expanded state, including the support assembly configured to establish and maintain adjacent pairs of the segments at a predetermined angle in the expanded state (fig. 10 shows the adjacent pairs of segments are maintained at 180 degrees angle in the expanded state by the support assembly).
Munshi discloses a system for capturing and storing solar energy; wherein, the system comprising a plurality of segments (figs. 9-12 and 13, the plurality of segments 500 or 600 are combined to form the undulating pattern 700 in fig. 13).  The system further includes a power storage layer (battery cells 614 and capacitors 622 in fig. 11) carried by at least one of the plurality of segments (each segment that carries the solar cells 602 also carries the storage layer; and the majority of the segments carries the solar cells 602 as well as the storage layer) and electrically connected to at least one of the photovoltaic layers (the power storage layer in fig. 11 is electrically connected to the photovoltaic layer on the same segment).  Munshi further discloses in paragraph [0111] that the stored energy in the battery is used for powering instruments, charging the capacitor or providing some other electrical function; therefore, it is the Examiner’s position that the electrical connection terminus, which are associated with each power storage layer of each segment, are implicitly disclosed by Munshi in order to interface the battery with the electrical load that utilizes the stored power in the power storage layer.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic system of Baruh with the module 600, that comprises the photovoltaic layer and the power storage layer, and the associated electrical connection terminus as disclosed by Munshi in order to store the energy generated by the photovoltaic layers via associated power storage layers for additional usage (Munshi, [0027, 0119]).  The power storage layers of Munshi is also flexible that makes them compatible with the photovoltaic structure of Baruh.  Furthermore, forming the charge storing layers with the photovoltaic layers as disclosed by Munshi in the configuration of Baruh would simply the device of Baruh and improves its portability.  In the modified system of Baruh in view of Munshi, the power storage layer is carried by at least one of the plurality of segments because a majority of the plurality of segments of Baruh carries photovoltaic cells with the associated power storage layer.

Addressing claims 4-6, in paragraph [0030], Munshi discloses a flexible electronic circuitry in electrical contact with each of the solar cell, heating element, thin film battery and capacitor layers.  Munshi further discloses in paragraph [0046] the flexible system is for forming flexible inflated balloon; therefore, the circuitry that connects the photovoltaic layer to the power storage layer is also flexible.  Paragraph [0046] also discloses the plurality of segments are interconnected to form a larger panel, which further shows that the flex circuitry is configured to establish the segments and the electronic connections.  Figs. 9 and 11 of Munshi show the flex circuitry (516 or 616) is contiguous through the segments (in order to establish electrical connection between the segments) and connect to the power storage layer.  Furthermore, the device is configured such that the segments are heated by stored power that energies a portion of the flex circuitry [0067-0068, 0103 and 0111].

Addressing claim 8, the mast 50 of Baruh is the structural equivalence to the claimed stanchion.  The limitation “configured to be affixed to ground” is drawn to the intended location at which the stanchion is positioned that does not structurally differentiate the claimed stanchion from that of the prior art because the stanchion of Baruh is structurally capable of being affixed to ground.  Furthermore, Baruh discloses in paragraph [0079] that the solar panel system is not limited to sailboats but can be used in terrestrial settings such as hills, cliffs, fields, mounds and valleys that would require fixing the stanchion to the ground.

Addressing claim 10, Baruh discloses in fig. 10 the stay 502 as the structural equivalence to the claimed at least one cable configured for mounting to a wall (the surface of the hull).

Addressing claim 12, fig. 10 of Baruh shows the support assembly and the device are configured such that when the device is supported by the support assembly and the deice is in the expanded state, the first and second segments are angled relative to earth (the angle shown in fig. 10 is the equivalence to the recited angle relative to earth) such that the corresponding photovoltaic layers capture solar energy.

Addressing claim 13, Baruh discloses in fig. 17 the support assembly includes sun tracking mechanism to manipulate an arrangement of the device according to an amount of solar energy gain [0080].

Addressing claim 14, Baruh discloses sensor for determining the relative position of the solar panel system to the sun as well as a table indicating the altitude and azimuth based on time and/or day [0087-0088] that correspond to the claimed markings designated an arrangement of the plurality of segments relative to a corresponding latitudinal position.

Addressing claim 15, Baruh discloses in paragraph [0087] a sensor carried by the device and for directing operation of the device.

Addressing claim 23, Baruh discloses the vertical support body (50 in fig. 10 or 550 in fig. 15) and a connector 520 configured to attach one hinge of the device in the expanded state to the vertical support body (via the stay 502) to establish the predetermined angle between the adjacent segments corresponding with the one hinge.

Addressing claim 24, figs. 10 and 15 of Baruh show every other hinge 528 of the device in the expanded state is attached to the vertical support body (via the stay 502) by a respective connector 520.

Addressing claim 26, Baruh discloses the connector 520 is a connecting rod or hook coupled at a hinge line between the adjacent segments; therefore, the connector 520 is the structural equivalence to the claimed holder body.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baruh (US 2008/0190476) in view of Munshi et al. (US 2003/0038610) as applied to claims 1-2, 4-6, 8, 10, 12-13, 15, 18, 20, 23-24 and 26 above, and further in view of Fereday (US 2010/0154860).
Addressing claim 11, Baruh discloses the support assembly 800 is self-powered for the purpose of tracking the position of the sun [0089].

Baruh is silent regarding a motor mechanically coupled to the support assembly to rotate the device in tracking the sun.

Fereday discloses a flexible photovoltaic system comprising a support assembly 1 (figs. 1A-2, 5 and 7A-7E) for supporting the photovoltaic system in an expanded state.  Furthermore, the support assembly includes motor mechanically coupled to the support assembly to rotate the device in tracking the sun [0069].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the known support assembly of Baruh with the known motor disclosed by Fereday in order to obtain the predictable result of self-powering the support assembly to track the movement of the sun (Rationale B, KSR decision, MPEP 2143).

Claims 1-2, 4-6, 8, 10, 12-15, 18, 20 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (JP2002353488 with provided machine English translation) in view of Munshi et al. (US 2003/0038610).
Addressing claims 1-2, 12, 18 and 20, Nakanishi discloses a system for capturing and storing solar energy (fig. 5), the system comprising:
	a solar energy capture and store device including:
a plurality of segments 2a and 2b in a contiguous row, wherein immediately adjacent ones of the segments are interconnected by a hinge such that the plurality of segments are transitionable between a collapsed, folded state, in which the segments are stacked onto one another and remain directly connected to one another as a continuous uninterrupted strip, and an expanded state (fig. 5), wherein the plurality of segments includes:
a first, second and third segments with the first and second segments connected to the third segment at opposite sides thereof (fig. 5);
a first and second photovoltaic layers 3 carried by the first and second segments, respectively;
a support assembly (the rail 19, the support member 18 and the edge member constitute the claimed support assembly) configured to support the device in the expanded state, including the support assembly configured to establish and maintain adjacent pairs of the segments at a predetermined angle in the expanded state (fig. 5).

Nakanishi is silent regarding a power storage layer carried by at least one of the plurality of segments and electrically connected to the at least one of the photovoltaic layers, an electronic connection between each immediately adjacent pair of segments of the plurality of segments, and an electrical connections terminus carried by at least one of the plurality of segments for delivering stored energy.

Munshi discloses a system for capturing and storing solar energy; wherein, the system comprising a plurality of segments (figs. 9-12 and 13, the plurality of segments 500 or 600 are combined to form the undulating pattern 700 in fig. 13).  The system further includes a power storage layer (battery cells 614 and capacitors 622 in fig. 11) carried by at least one of the plurality of segments (each segment that carries the solar cells 602 also carries the storage layer; and the at least one of the segments carries the solar cells 602 as well as the storage layer) and electrically connected to at least one of the photovoltaic layers (the power storage layer in fig. 11 is electrically connected to the photovoltaic layer on the same segment).  Munshi further discloses in paragraph [0111] that the stored energy in the battery is used for powering instruments, charging the capacitor or providing some other electrical function; therefore, it is the Examiner’s position that the electrical connection terminus, which are associated with each power storage layer of each segment, are implicitly disclosed by Munshi in order to interface the battery with the electrical load that utilizes the stored power in the power storage layer.  The immediately adjacent pair of segments of the plurality of segments are also connected by an electronic connection [0034].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic system of Nakanishi with the module 600, that comprises the photovoltaic layer and the power storage layer, the associated electrical connection terminus and the associated electronic connection between each immediately adjacent pair of segments as disclosed by Munshi in order to store the energy generated by the photovoltaic layers via associated power storage layers for additional usage (Munshi, [0027, 0119]).  The power storage layers of Munshi is also flexible that makes them compatible with the photovoltaic structure of Nakanishi.  Furthermore, forming the charge storing layers with the photovoltaic layers as disclosed by Munshi in the configuration of Nakanishi would simply the device of Baruh and improves its portability.  In the modified system of Nakanishi in view of Munshi, the power storage layer is carried by at least one of the plurality of segments because a majority of the plurality of segments of Baruh carries photovoltaic cells with the associated power storage layer.

Addressing claims 4-6, in paragraph [0030], Munshi discloses a flexible electronic circuitry in electrical contact with each of the solar cell, heating element, thin film battery and capacitor layers.  Munshi further discloses in paragraph [0046] the flexible system is for forming flexible inflated balloon; therefore, the circuitry that connects the photovoltaic layer to the power storage layer is also flexible.  Paragraph [0046] also discloses the plurality of segments are interconnected to form a larger panel, which further shows that the flex circuitry is configured to establish the segments and the electronic connections.  Figs. 9 and 11 of Munshi show the flex circuitry (516 or 616) is contiguous through the segments (in order to establish electrical connection between the segments) and connect to the power storage layer.  Furthermore, the device is configured such that the segments are heated by stored power that energies a portion of the flex circuitry [0067-0068, 0103 and 0111].

Addressing claims 8 and 9, Nakanishi discloses the disclosed wall window having the plurality photovoltaic segments is installed vertically in a building (paragraph [0003] of the English translation), which indicates that the building is the structural equivalence to the claimed stanchion of claim 8 and the support assembly is a wall of the building as required by claim 9.

Addressing claim 13, Nakanishi discloses in paragraph [0003] that the photovoltaic layers are arranged to maximize the amount of power generation that corresponds to the limitation the support assembly configured to manipulate an arrangement of the device according to an amount of solar energy gain.

Addressing claim 14, the designated location of the photovoltaic segments in the vertical arrangement disclosed by Nakanishi corresponds to the claimed markings designating an arrangement of the plurality of segments relative to a corresponding latitudinal position.

Addressing claim 15, the temperature sensor disclosed in paragraph [0030] of Munshi is the claimed sensor carried by the device for directing operation of the device.

Addressing claim 23, Nakanishi discloses in paragraph [0003] that the solar window is arranged vertically in a building, which makes the rail 19 as the structural equivalence to the claimed vertical support (fig. 5).  Nakanishi further discloses a connector 18 (fig. 5) configured to attach one hinge of the device in the expanded state to the vertical support body 19 in establishing the determined angle between adjacent segments corresponding with the one hinge (fig. 5).

Addressing claims 24-25, fig. 5 of Nakanishi shows every other hinge of the device in the expanded state is attached to the vertical support body by a respective connector 18 and the connectors 18 are secured to the vertical support body at a fixed location via the structure of the rails and the distance between the edge members.

Addressing claim 26, the connector 18 of Nakanishi is the structural equivalence to the claimed holder body coupled at a hinge line between the adjacent segments.

Allowable Subject Matter
Claims 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-6, 8, 10-15, 18, 20 and 23-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        12/02/2021